Citation Nr: 1020824	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right shoulder condition.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back condition.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
neck condition.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
cardiovascular condition, to include hypertension.

5.  Entitlement to service connection for a right shoulder 
condition.

6.  Entitlement to service connection for a low back 
condition.  

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for a cardiovascular 
condition, to include hypertension.  

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to a compensable disability rating for 
residuals of a hemorrhoidectomy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
August 1969 and from December 1980 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and July 2007 rating decisions of 
the Nashville, Tennessee Department of Veterans' Affairs (VA) 
Regional Office (RO).

In the March 2007 rating decision on appeal, the RO reopened 
the claims for service connection for a right shoulder 
condition, a low back condition, a neck condition and a 
cardiovascular condition, to include hypertension, and denied 
these reopened claims on the merits.  Regardless of the RO's 
decision, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in March 2010.  A transcript 
of that hearing has been associated with the claims file.

The issues of service connection for a back condition, a neck 
condition, a cardiovascular condition, to include 
hypertension, and fibromyalgia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1988 RO decision denied service connection for 
a right shoulder condition, a low back condition, a neck 
condition and a cardiovascular condition, to include 
hypertension, finding that these conditions all manifested 
after his retirement from active duty in 1969.  A notice of 
this rating decision was sent in March 1988.  

2.  The evidence added to the record since the January 1988 
RO decision, was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for a right shoulder condition, a low 
back condition, a neck condition and a cardiovascular 
condition, to include hypertension.

3.  Affording the Veteran the benefit of the doubt, the 
medical and satisfactory lay evidence of record demonstrates 
that the Veteran has a current diagnosis of a right shoulder 
condition related to his active service.

4.  The Veteran's residuals of a hemorrhoidectomy are 
productive of hemorrhoids, both internal and external, with 
persistent bleeding and with fissures.  


CONCLUSIONS OF LAW

1.  The January 1988 RO decision that denied service 
connection for a right shoulder condition, a low back 
condition, a neck condition and a cardiovascular condition, 
to include hypertension, was not appealed and thus became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2009).

2.  New and material evidence having been received, the 
claims for service connection for a right shoulder condition, 
a low back condition, a neck condition and a cardiovascular 
condition, to include hypertension, are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for a right shoulder condition have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  The criteria for a disability rating of 20 percent for 
residuals of a hemorrhoidectomy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A January 1988 RO decision denied service connection for a 
right shoulder condition, a low back condition, a neck 
condition and a cardiovascular condition, to include 
hypertension, finding that these conditions all manifested 
after his retirement from active duty in 1969.  Notice of 
this decision was sent in March 1988.  The Veteran did not 
appeal and the January 1988 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the January 1988 RO 
decision included service treatment records from the 
Veteran's first period of service, a deferred rating decision 
and a September 1987 VA examination.  Service treatment 
reports from the Veteran's first period of service, from 
February 1956 to August 1969, reflect that the Veteran was 
treated for and diagnosed with recurrent right shoulder pain 
with negative x-ray findings, strain in the ligaments of the 
right shoulder, popping and pain in the shoulder, muscle 
sprain in the right mid lumbar spine, upper thoracic dorsal 
strain, cervical and thoracic pain, pain and tenderness in 
the cervical spine with normal x-ray findings, rule out 
cardiac disease and chest pain associated with shortness of 
breath which was felt to be muscle strain.  

A September 1987 deferred rating decision indicated that the 
Veteran's service treatment reports were incomplete, that 
service records were needed for the period from 1964 to 1969 
were needed and that service needed to be verified from 1964 
to 1969.  The January 1988 rating decision only referred to 
findings in the service treatment reports from 1958 to 1968 
with no references were made to the Veteran's second period 
of active service.

In a September 1987 VA examination, the Veteran complained of 
pain in the shoulder, neck and back and reported multiple 
episodes of discomfort and injuries for which he was treated 
for in service, including his shoulder.  He was diagnosed 
with rotator cuff tendonitis of the right shoulder, chronic 
low back pain, a history of the heart skipping beats, 
hypertension which was borderline, neck pain and multiple 
musculoskeletal complaints of the knees, ankles hips and 
shoulders.  

The new evidence of record submitted after the January 1988 
RO decision includes additional service treatment records 
from the Veteran's second period of service, VA outpatient 
treatment reports, VA examinations, private medical records, 
lay statements and statements and testimony from the Veteran.  

The additional service treatment records from the Veteran's 
second period of service, from December 1980 to April 1987, 
reflects that he was variously treated for and diagnosed with 
disabilities including:  right shoulder pain; an inflamed 
right rotator cuff with adhesive capsulitis; right shoulder 
contusion and sprain; right shoulder arthralgia; impingement 
syndrome in the right shoulder; low back pain; a back injury 
from falling of an aircraft engine stand with pain in the 
lumbosacral area; a fall on the buttock with radicular pain 
and x-ray findings of some straightening of the lumbar curve; 
a pulled back muscle; questionable lumbar disc syndrome; and 
blood pressure readings of 160/88, 138/88, 138/86 and 130/80.  
An August 1985 Medical Board evaluation diagnosed the Veteran 
with an inflamed rotator cuff which was noted to have not 
existed prior to service and permanently aggravated by 
service.  Also in March 1987, just prior to the Veteran's 
retirement from active service, a history of hypertension was 
noted.  In a September 1987 service treatment report, 
approximately five months following the Veteran's retirement 
from active duty, he was diagnosed with peripheral vascular 
disease and his blood pressure was noted to be 150/84.  

Service treatment reports following the Veteran's active 
service reflect that he was diagnosed with hypertension, 
initially noted in November 1993 as rule out hypertension, 
coronary artery disease, back pain and a chromatography (CT) 
scan of the lumbar spine showed disc bulging with no evidence 
of herniated nucleus pulposus or spinal stenosis.

Private and VA medical records from September 1985 to 
November 2009 reflect that the Veteran was variously treated 
for and diagnosed with right shoulder pain, osteoarthritis of 
the right shoulder with tendon problems, hypertension, and 
coronary artery disease.  These records also reflect 
treatment for and diagnoses of disabilities of the cervical 
spine and lumbar spine including:  back pain; lumbar disc 
degeneration with pain; L4-5 arthrosis with stenosis and 
lower extremity pain; lumbar stenosis; L4-5 degenerative 
spondylolisthesis with facet arthrosis and stenosis; spinal 
stenosis; severe degenerative spine disease involving the 
cervical and lumbar spine; degenerative disc disease of the 
lumbar spine; chronic low back pain; degenerative joint 
disease of the lumbar spine; moderately severe lumbar 
spondylosis with disc protrusions at L3-4 and L4-5; 
multilevel disc disease; L4-5 central, lateral recess and 
foraminal stenosis; right foraminal disc herniation L4-5 and 
L5-S1; disc protrusion L2-3; cervical disc degeneration with 
pain; lumbar spine stenosis with degenerative 
spondylolisthesis and moderate facet hypertrophy; neck pain; 
cervicalgia with disc protrusion; degenerative changes in the 
cervical spine; asymmetric disc bulge at C5-6; herniated disc 
of the cervical spine; cervical stenosis; and cervical 
degenerative disc disease.

In a May 2007 lay statement, a fellow service member of the 
Veteran's, J.W.C., reported that he witnessed the Veteran's 
injure his back and neck in September 1967, as he was holding 
a fuel tank which had slipped and jarred his shoulders and 
back.  

In a March 2008 VA medical record, the Veteran was diagnosed 
with osteoarthritis of the right shoulder along with tendon 
problems which the VA physician, Dr. D.A.B., opined that, by 
history, seemed as likely as not to have had their onset in 
service.  

In a May 2008 lay statement, the Veteran's fellow service 
member and former supervisor in service from 1982 to 1987, 
C.F.D. Jr., reported that the Veteran continuously had health 
issues and would go to sick call for any medical problems.  
C.F.D. Jr. also noted that the Veteran hurt his shoulder in 
1985 while helping to install a lead edge of a wing in a C-
130.  

In a January 2009 VA examination, the Veteran was diagnosed 
with right shoulder arthritis which the VA examiner found to 
be less likely than not caused by or the result of a right 
shoulder strain suffered in service.  The Veteran was also 
diagnosed with degenerative joint disease of the cervical 
spine which was found to be less likely than not caused by or 
the result of turning his head sharply to the right in the 
service in 1962.  

In a June 2009 VA medical record, the Veteran was diagnosed 
with osteoarthritis of the right shoulder, rotator cuff 
tendinopathy of the right shoulder of moderately severe 
severity and degenerative joint disease of the lumbar and 
cervical spine.  The VA physician, Dr. D.A.B., found that it 
was clear in his opinion that the Veteran's shoulder 
condition began during his military career and had its 
origins in service, although it may have been made worse by 
activities and work after his service.

In an August 2009 lay statement, the Veteran's wife reported 
that he injured his right shoulder on active duty in April 
1985 and continued to re-injure the shoulder while performing 
his daily duties in service.  She reported that he could not 
use his right shoulder to do any overhead work and uses 
equipment to perform duties, including lifting and baling 
hay.  Finally, the Veteran's wife stated that he had trouble 
sleeping at night due to pain in the right shoulder, neck and 
back.

During a March 2010 Travel Board hearing, the Veteran 
testified that he injured his neck in 1966 when he fell onto 
his neck and back while running in the rain although he did 
not seek treatment at the time.  He also reported that he has 
been having problems with his neck and lower back for 20 
years or better and that his problems began from his fall in 
service.  The Veteran testified that he injured his right 
shoulder in April 1985 while putting a leading edge (front of 
the wing) on a C-130.  He reported that he was scheduled for  
a Medical Board evaluation for his right shoulder and that an 
orthopedic surgeon examined him and noted he had not had time 
to heal.  The Veteran stated that he went to another 
examination for the Air Guard, at which time he was found fit 
for duty and finished out his tour to retire, however, his 
right shoulder has hurt him ever since that time.  He 
reported that hypertension was initially diagnosed in 1993, 
however, he was told that he was borderline while he was in 
the Guard unit and he was sure he was borderline while he was 
on active duty.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's right shoulder condition, low back condition, neck 
condition and cardiovascular condition, to include 
hypertension, and relates to unestablished facts that are 
necessary to substantiate his claim for service connection 
for a right shoulder condition, a low back condition, a neck 
condition and a cardiovascular condition, to include 
hypertension.  The new and material evidence relevant to 
reopening the Veteran's claim for service connection includes 
the additional service treatment records demonstrating 
treatment for the right shoulder, low back and neck and a 
history of hypertension during active, the Veteran's 
testimony that his right shoulder, low back, neck conditions 
and hypertension existed since service and the opinions by 
Dr. D.A.B. indicating a positive nexus between the Veteran's 
right shoulder condition and his active service.  

The newly received evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
January 1988 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for a right shoulder condition, a low back 
condition, a neck condition and a cardiovascular condition, 
to include hypertension.  Therefore, the Veteran's claims for 
service connection for a right shoulder condition, a low back 
condition, a neck condition and a cardiovascular condition, 
to include hypertension, are reopened.  See 38 C.F.R. 
§ 3.156(a).






2.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

As noted above, in a March 2010 Travel Board hearing, the 
Veteran testified that he injured his right shoulder in April 
1985 while putting a leading edge (front of the wing) on a C-
130.  He reported that he was scheduled for a Medical Board 
evaluation for his right shoulder and that an orthopedic 
surgeon examined him and noted he had not had time to heal.  
The Veteran stated that he went to another examination for 
the Air Guard, at which time he was found fit for duty and 
finished out his tour to retire, however, his right shoulder 
has hurt him ever since that time.  

In lay statements presented in May 2008 and August 2009, the 
Veteran's wife and a former supervisor in service from 1982 
to 1987, C.F.D. Jr., reported that the Veteran continuously 
had health issues and would go to sick call for any medical 
problems.  C.F.D. Jr. also noted that the Veteran hurt his 
shoulder in 1985 while helping to install a lead edge of a 
wing in a C-130.  The Veteran's wife noted that the Veteran 
continued to re-injure the shoulder while performing his 
daily duties in service.  She also reported that he could not 
use his right shoulder to do any overhead work and uses 
equipment to perform duties, including lifting and baling 
hay.  Finally, the Veteran's wife stated that he had trouble 
sleeping at night due to pain in the right shoulder, neck and 
back.

Service treatment records from the Veteran's first period of 
service, from February 1956 to August 1969, reflect that the 
Veteran was treated for and diagnosed with recurrent right 
shoulder pain with negative x-ray findings and popping and 
pain in the shoulder. The separation examination reflected a 
summary of defects and diagnoses which included strain in the 
ligaments of the right shoulder in 1957.

Service treatment records from the Veteran's second period of 
service, from December 1980 to April 1987, reflects that he 
was treated for and diagnosed with right shoulder pain, an 
inflamed right rotator cuff with adhesive capsulitis, right 
shoulder contusion and sprain, right shoulder arthralgia and 
impingement syndrome in the right shoulder.  An August 1985 
Medical Board evaluation diagnosed the Veteran with an 
inflamed rotator cuff which was found to have not existed 
prior to service and was permanently aggravated by service.  

In a September 1987 VA examination, the Veteran complained of 
pain in the shoulder and reported injury to his shoulder 
during active service.  He was diagnosed with rotator cuff 
tendonitis of the right shoulder and multiple musculoskeletal 
complaints of the knees, ankles hips and shoulders.  

Private and VA medical records from September 1985 to 
November 2009 reflect that the Veteran was variously treated 
for and diagnosed with right shoulder pain and osteoarthritis 
of the right shoulder with tendon problems.  

In a March 2008 VA medical record, the Veteran was diagnosed 
with osteoarthritis of the right shoulder along with tendon 
problems, which, the VA physician, Dr. D.A.B., opined that, 
by history, seemed as likely as not to have had their onset 
in service.  

In a January 2009 VA examination, the Veteran was diagnosed 
with right shoulder arthritis which the VA examiner found to 
be less likely than not caused by or the result of a right 
shoulder strain suffered in service.  In his rationale, the 
VA examiner stated that the Veteran's rotator cuff tear may 
be related to various traumatic injuries to the shoulder over 
his life or due to normal age, though it is impossible to 
say, although he did not believe this to be the source of the 
Veteran's pain.  The VA examiner also opined that the 
Veteran's pain came from his mild osteoarthritis and that no 
one really knows what causes shoulder osteoarthritis, but it 
was likely multifactorial.  

In a June 2009 VA medical record, the Veteran was diagnosed 
with osteoarthritis of the right shoulder and rotator cuff 
tendinopathy of the right shoulder of moderately severe 
severity.  The VA physician, Dr. D.A.B., found that it was 
clear in his opinion that the Veteran's shoulder condition 
began during his military career and had its origins in 
service, although it may have been made worse by activities 
and work after his service.

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current right shoulder condition, was 
incurred during his active service.  Service treatment 
records reflect that the Veteran was treated for a right 
shoulder condition, including recurrent right shoulder pain 
with negative x-ray findings and popping pain in the shoulder 
and a strain in the ligaments of the right shoulder from his 
first period of service and was treated for right shoulder 
pain, an inflamed right rotator cuff with adhesive 
capsulitis, right shoulder contusion and sprain, right 
shoulder arthralgia and impingement syndrome in the right 
shoulder pursuant to an injury in April 1985 during his 
second period of active service.  Also, the August 1985 
Medical Board evaluation diagnosed the Veteran with an 
inflamed rotator cuff which was noted to have not existed 
prior to service and was permanently aggravated by service.  
The Veteran and his wife had also reported that he had 
problems with the right shoulder ever since the injury in 
1985.

The post-service medical evidence of record, including 
private and VA medical records, reflects that the Veteran is 
currently treated for and diagnosed with right shoulder pain 
and osteoarthritis of the right shoulder with rotator cuff 
tendinopathy and tendon problems.  The March 2008 and June 
2009 medical opinions furnished by Dr. D.A.B, a VA physician, 
found that, by history, the Veteran's osteoarthritis of the 
right shoulder along with tendon problems seemed as likely as 
not to have had their onset in service and that it was clear 
in his opinion that the Veteran's shoulder condition began 
during his military career and had its origins in service, 
although it may have been made worse by activities and work 
after his service.  The January 2009 VA examiner opined that 
the Veteran's right shoulder arthritis was less likely than 
not caused by or the result of a right shoulder strain 
suffered in service.  The Board finds, however, that the VA 
examiner's rationale is inadequate as it does not appear to 
note any findings to support the conclusion that it was less 
likely that not that the right shoulder arthritis was caused 
by or the result of a right shoulder strain in service, 
rather, the VA examiner notes that the Veteran's right 
shoulder condition may be related to several injuries and 
that no one knows what causes shoulder osteoarthritis but it 
was likely multifactorial.  

The Board finds that these opinions, when taken together, 
place the evidence of record in relative equipoise and the 
benefit of the doubt rule will therefore be applied to 
resolve doubt in favor of the Veteran.  Thus, resolving all 
reasonable doubt in favor of the Veteran, service connection 
for a right shoulder condition is warranted.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

3.  Increased Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's residuals of a hemorrhoidectomy are rated under 
Diagnostic Code 7336, which provides ratings for external and 
internal hemorrhoids.  A 10 percent rating is assigned for 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  For 
mild or moderate hemorrhoids, a noncompensable rating is 
assigned.  Diagnostic Code 7336, 38 C.F.R. § 4.114.

Analysis

The Veteran contends that he is entitled to a compensable 
rating for his current residuals of a hemorrhoidectomy.  

In a February 2006 VA examination, the Veteran reported that 
he continued to have flare-ups of hemorrhoids over the years 
and has treated such with a fiber diet, hydration and 
hemorrhoid cream.  A history of occasional rectal bleeding 
was noted.  The Veteran's reported symptoms included burning, 
diarrhea, difficulty passing stool and pain.  Four or more 
recurrences without thrombosis with no history of thrombosis 
was noted.  A physical examination revealed the presence of a 
hemorrhoid, excessive redundant tissue, no evidence of 
thrombosis, no evidence of bleeding, no fissures, no 
anorectal fistula was present, no anal or rectal stricture, 
no impaired sphincter and no rectal prolapse.  The Veteran 
reported having lost no time from work in the last 12 months 
and that his hemorrhoids presented a moderate effect on his 
toileting.  

Private and VA medical records from September 2005, a year 
prior to the date of the Veteran's claim for increase, to 
November 2009, reflect that the Veteran was treated for 
hemorrhoids with complaints of skin tags in a February 2006 
private medical record, which he requested to have removed 
due to hygiene.  He was diagnosed with skin tags at this 
time.  Subsequent medical records reflect that the Veteran 
was treated for problems with his hemorrhoids with symptoms 
including bleeding external hemorrhoids, rectal bleeding due 
to internal hemorrhoids, severely bleeding hemorrhoids with 
surgery to remove, skin tags and hemorrhoids with bleeding 
and fissure-in-ano.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's residuals of a 
hemorrhoidectomy warrants a disability rating of 20 percent 
under Diagnostic Code 7336 for hemorrhoids with persistent 
bleeding and with fissures.  Diagnostic Code 7336, assigns a 
20 percent rating assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  While 
the February 2007 VA examination noted no findings of 
thrombosis, a history of thrombosis, irreducible hemorrhoids, 
excessive redundant tissue, frequent recurrences, excessive 
bleeding, secondary anemia or fissures so as to warrant a 
compensable rating under Diagnostic Code 7336, the private 
and VA medical records of treatment reflect findings of 
bleeding external hemorrhoids, bleeding internal hemorrhoids, 
severely bleeding hemorrhoids requiring surgery and findings 
of fissure-in-ano.  

In considering the medical evidence of record demonstrating 
bleeding external hemorrhoids, bleeding internal hemorrhoids, 
severely bleeding hemorrhoids requiring surgery and findings 
of fissure-in-ano, the Board finds that the Veteran's 
residuals of a hemorrhoidectomy more nearly approximates a 
disability rating of 20 percent under Diagnostic Code 7336 
for hemorrhoids with persistent bleeding and with fissures.  
Therefore the Veteran's residuals of a hemorrhoidectomy 
warrant a 20 percent disability rating under Diagnostic Code 
7336.  38 C.F.R. § 4.114.  The Board notes that this is the 
maximum available rating under Diagnostic Code 7336.

Thus, as the preponderance of the evidence supports the 
Veteran's claim for a compensable rating for residuals of a 
hemorrhoidectomy, a 20 percent disability rating is warranted 
under Diagnostic Code 7336 for hemorrhoids with persistent 
bleeding and with fissures.


ORDER

New and material evidence having been received, service 
connection for a right shoulder condition is reopened.

New and material evidence having been received, service 
connection for a low back condition is reopened, and is 
granted to this extent only.

New and material evidence having been received, service 
connection for a neck condition is reopened, and is granted 
to this extent only.

New and material evidence having been received, service 
connection for a cardiovascular condition, to include 
hypertension, is reopened, and is granted to this extent 
only.

Service connection for a right shoulder condition is granted.

A disability rating of 20 percent for residuals of a 
hemorrhoidectomy is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a low back condition, a neck 
condition, a cardiovascular condition, to include 
hypertension, and fibromyalgia.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Low back and Neck Condition

As noted above, during a March 2010 Travel Board hearing, the 
Veteran testified that he injured his neck in 1966 when he 
fell onto his neck and back while running in the rain, 
although he did not seek treatment at the time.  He also 
reported that he has been having problems with his neck and 
lower back for 20 years or better and that his problems began 
from his fall in service.  In a May 2007 lay statement, a 
fellow service member of the Veteran's, J.W.C., reported that 
he witnessed the Veteran's injury to his back and neck in 
September 1967, as the Veteran was holding a fuel tank which 
had slipped and jarred the Veteran's shoulders and back.  In 
an August 2009 statement, the Veteran's wife stated that he 
had trouble sleeping at night due to pain in the neck and 
back.

Service treatment reports from the Veteran's first period of 
service, from February 1956 to August 1969, reflect that the 
Veteran was treated for and diagnosed with muscle sprain in 
the right mid lumbar spine, upper thoracic dorsal strain, 
cervical and thoracic pain and pain and tenderness in the 
cervical spine with normal x-ray findings.  

Service treatment records from the Veteran's second period of 
service, from December 1980 to April 1987, reflect that he 
was treated for and diagnosed with low back pain, a back 
injury from falling off an aircraft engine stand with pain in 
the lumbosacral area, a fall on the buttock with radicular 
pain and x-ray findings of some straightening of the lumbar 
curve, a pulled back muscle and questionable lumbar disc 
syndrome. Service treatment reports following the Veteran's 
second period of active service reflect that he was diagnosed 
back pain and a chromatography (CT) scan of the lumbar spine 
showed disc bulging with no evidence of herniated nucleus 
pulposus or spinal stenosis.

In a September 1987 VA examination, the Veteran complained of 
pain in the neck and back and reported multiple episodes of 
discomfort and injuries for which he was treated for in 
service.  He was diagnosed with chronic low back pain and 
neck pain.  

Private and VA medical records from September 1985 to 
November 2009 reflect that the Veteran was variously treated 
for and diagnosed with disabilities of the cervical spine and 
lumbar spine including:  back pain; lumbar disc degeneration 
with pain; L4-5 arthrosis with stenosis and lower extremity 
pain; lumbar stenosis; L4-5 degenerative spondylolisthesis 
with facet arthrosis and stenosis; spinal stenosis; severe 
degenerative spine disease involving the cervical and lumbar 
spine; degenerative disc disease of the lumbar spine; chronic 
low back pain; degenerative joint disease of the lumbar 
spine; moderately severe lumbar spondylosis with disc 
protrusions at L3-4 and L4-5; multilevel disc disease; L4-5 
central, lateral recess and foraminal stenosis; right 
foraminal disc herniation L4-5 and L5-S1; disc protrusion L2-
3; cervical disc degeneration with pain; lumbar spine 
stenosis with degenerative spondylolisthesis and moderate 
facet hypertrophy; neck pain; cervicalgia with disc 
protrusion; degenerative changes in the cervical spine; 
asymmetric disc bulge at C5-6; herniated disc of the cervical 
spine; cervical stenosis; and cervical degenerative disc 
disease.

In considering the medical evidence of treatment during both 
periods of active service for lumbar and cervical spine 
conditions and injuries to the back, the post-service medical 
evidence of treatment for current lumbar and cervical spine 
conditions and the Veteran's lay statements of a continuity 
of symptoms since his active service, the Board finds that a 
VA examination is necessary to obtain an opinion as to 
whether the Veteran has a current low back condition and 
whether he has a current neck condition which are related to 
or were caused by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Cardiovascular Condition, to Include Hypertension

During a March 2010 Travel Board hearing, the Veteran 
testified that hypertension was initially diagnosed in 1993, 
however, he was told that he was borderline while he was in 
the Guard unit, and he was sure he was borderline while he 
was on active duty.  

Service treatment reports from the Veteran's first period of 
service, from February 1956 to August 1969, reflect that the 
Veteran was treated for and diagnosed with rule out cardiac 
disease.  The separation examination noted chest pain 
associated with shortness of breath in March 1968, which was 
felt to be muscle strain.  

Service treatment reports reflect that, while the Veteran was 
not on active duty from September 1969 to November 1980, he 
was hospitalized for chest pains in January 1978 for which he 
underwent a cardiac catheterization.  He also underwent a 
left ventricular and coronary angiography in March 1978, at 
which time he was not on active duty.  

Service treatment records from the Veteran's second period of 
service, from December 1980 to April 1987, reflect that his 
blood pressure readings included 160/88, 138/88, 138/86 and 
130/80 during this period.  Also in March 1987, just prior to 
his retirement from active service, a history of hypertension 
was noted.  On his April 1987 retirement examination, the 
Veteran's blood pressure was 140/90.  In a September 1987 
service treatment report, approximately five months following 
the Veteran's retirement from active duty, he was diagnosed 
with peripheral vascular disease and his blood pressure was 
noted to be 150/84.  Service treatment reports following the 
Veteran's active service reflect that he was diagnosed with 
hypertension, initially diagnosed in November 1993 as rule 
out hypertension, and coronary artery disease, initially 
diagnosed as rule out coronary artery disease in February 
1992.

In a September 1987 VA examination, the Veteran was diagnosed 
with a history of the heart skipping beats and hypertension 
which was borderline.  

Private and VA medical records from September 1985 to 
November 2009 reflect that the Veteran has been variously 
treated for and diagnosed with hypertension, initially noted 
as early as April 1997 in private medical records, and 
coronary artery disease, noted as early as January 2002 in 
private medical records.  

In considering the service treatment records reflecting 
findings of rule out cardiac disease in the Veteran's first 
period of active service, service treatment records 
reflecting findings of a history of hypertension and blood 
pressure readings of 160/88, 138/88, 138/86 and 130/80 and 
140/90 during his second period of active service, evidence 
of treatment for peripheral vascular disease with blood 
pressure was noted to be 150/84 within five months after the 
Veteran's retirement from active duty, the post service 
medical evidence of treatment for hypertension and coronary 
artery disease and the Veteran's statements that he was told 
he had borderline hypertension while on active duty, the 
Board finds that a VA examination is necessary to obtain an 
opinion as to whether the Veteran has a current 
cardiovascular condition, to include hypertension, which is 
related to or was caused by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Fibromyalgia

In a March 2010 Travel Board Hearing, the Veteran reported 
that, with respect to his fibromyalgia, he has had his 
current mystery pain since 1961, wherein he began to have a 
fever and fatigue and which would recur every year about 
twice a year and was accompanied by pain.  He reported that 
during his active service, he was tested for lupus and 
malaria and that he currently had pain at a level of seven or 
eight every day.  In May 2007 and March 2008 lay statements, 
a former supervisor in service from 1982 to 1987, C.F.D. Jr., 
and fellow service member J.S.W. reported that during his 
active service from 1982 to 1987 the Veteran had ongoing 
problems with muscle and joint pain and he had sore muscles 
that would hurt all of the time.  C.F.D. Jr. also reported 
that in 1983 or 1984, a physician had thought the Veteran had 
Lyme disease.  In an August 2009 lay statement, the Veteran's 
wife reported that, during his first period of active 
service, after leaving Africa and arriving in Germany, the 
Veteran experienced severe chills, a fever and total fatigue.  
She then reported that she joined him in August 1960 and 
witnessed continual fever chills and pain all of these years.  

Service treatment reports from the Veteran's first period of 
service, from February 1956 to August 1969, reflect that the 
Veteran was treated for tenderness in December 1962 which was 
found to "may represent fibrositis."  In February 1963, the 
Veteran was diagnosed with questionable polymyositis and 
questionable fibrositis.  In May 1966, he was treated for 
chest pain, diagnosed as myositis.  In December 1966 he was 
treated for symptoms of myalgia and diagnosed with the flu 
syndrome.  In April 1968, the Veteran was diagnosed with 
myositis.  A May 1969 discharge examination noted the 
Veteran's had chest pain with associated shortness of breath 
in March 1968 which was felt to be muscle strain.  

Service treatment records from the Veteran's second period of 
service, from December 1980 to April 1987, are absent of any 
findings of muscle pain, fibromyalgia, myositis or related 
conditions.  In the April 1987 Report of Medical History, the 
Veteran reported a history of arthritis/rheumatism/bursitis.  

Service treatment reports following the Veteran's retirement 
from active service in April 1987, reflect that he was 
provided a provisional diagnosis of arthralgia and myalgia in 
September 1987, approximately five months after his 
retirement from active service, and he was diagnosed with 
fibrositis in December 1987, approximately eight months after 
his retirement from active service.  Service treatment 
records after the Veteran's retirement from active service 
also reflect that he was subsequently treated for and 
diagnosed with myositis, polymyositis, fibrositis, a 
questionable history of Lyme disease, a history of myalgias, 
atypical creatine phosphokinase which is highly suggestive of 
musculoskeletal etiology, myalgias consistent with fibrosis, 
myalgias, musculoskeletal pain, arthralgias and 
polyarthralgias. 

Private and VA medical records September 1985 to November 
2009 reflect that the Veteran was variously treated for and 
diagnosed with fibromyalgia, musculoskeletal/arthritic 
complaints, polyarthralgias with muscle discomfort which 
could be polymyositis, rheumatoid arthritis, or scleroma, 
myofascial pain and arthralgias, chronic myopathy, myositis 
and arthralgias.  

In a September 1987 VA examination, the Veteran was diagnosed 
with multiple musculo-skeletal complaints of the knees, 
ankles and shoulders.  The Veteran was also referred to the 
rheumatology clinic.

In a January 1988 private medical record the private 
physician noted that the Veteran was referred for evaluation 
of an elevated creatine phosphokinase associated with 
generalized myalgias and arthralgias.  The Veteran complained 
of having had diffuse musculoskeletal discomfort for many 
years with no diagnosis being made despite numerous attempts.  

In a January 2003 letter, a private physician, Dr. J.H., 
noted that the Veteran presented with symptoms of migratory 
polyarthritis but the only findings were consistent with 
numerous tender points, characteristic of fibromyalgia, in 
addition to tenderness with the resisted dorsiflexion for the 
left tibialis posterior tendon.  Dr. J.H. also noted that the 
Veteran's other symptoms of fatigue, lack of energy, insomnia 
and chronic pain were all characteristic of fibromyalgia.  

In a February 2007 private medical record, a private 
physician, Dr. V.J., concluded that he doubted the Veteran 
had any underlying autoimmune disease, although he still had 
myopathy and the etiology was unclear.  

In a May 2007 private medical record, a private physician, 
Dr. R.P.H., found that the Veteran undoubtedly had myositis, 
but he thought that it was related to a rheumatologic illness 
that was not polymyositis, but more of a mixed connective 
tissue disease.  Dr. R.P.H. was unable to tell exactly what 
the Veteran had.  

In considering the medical evidence of treatment in active 
service for fibrositis, myositis, myalgia, questionable 
polymyositis and questionable fibrositis, the post-service 
medical evidence of treatment fibromyalgia, myositis, 
polymyositis, fibrositis, a questionable history of Lyme 
disease, myalgias, myopathy, atypical creatine phosphokinase 
which is highly suggestive of musculoskeletal etiology, 
fibrosis, musculoskeletal pain, myofascial pain, arthralgias 
and polyarthralgias and the Veteran and his wife's lay 
statements of a continuity of symptoms since his active 
service, the Board finds that a VA examination is necessary 
to obtain an opinion as to whether the Veteran has a current 
musculoskeletal condition, to include fibromyalgia which is 
related to or was caused by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current low back and 
neck conditions.  The claims folder and a 
copy of this remand are to be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a copy of this remand and all of 
the service treatment records.  The 
examination report is to contain a notation 
that the examiner reviewed the claims file.  
The examination is to include a review of 
the Veteran's history and current 
complaints, as well a comprehensive 
evaluation of the back and the neck and any 
tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Please specify the diagnosis (or 
diagnoses) for any current low back and 
neck conditions.

b.  With respect to the currently diagnosed 
low back disability, is it at least as 
likely as not (50 percent or greater 
probability):  (i) that such condition had 
its onset during the Veteran's periods of 
active duty from February 1956 to August 
1969 and from December 1980 to April 1987; 
or, (ii) that such disorder was caused by 
any incident or event that occurred during 
such period (i.e. the Veteran's injury from 
falling on his back and neck during active 
duty)?

c.  With respect to the currently diagnosed 
neck disability, is it at least as likely 
as not (50 percent or greater probability):  
(i) that such condition had its onset 
during the Veteran's periods of active duty 
from February 1956 to August 1969 and from 
December 1980 to April 1987; or, (ii) that 
such disorder was caused by any incident or 
event that occurred during such period 
(i.e. the Veteran's injury from falling on 
his back and neck during active duty)?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA cardiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
cardiovascular condition, to include 
hypertension.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination, to include a copy of 
this remand and all of the service 
treatment records.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of his 
cardiovascular condition and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Please specify the diagnosis (or 
diagnoses) for any current cardiovascular 
conditions, to include hypertension.

b.  With respect to the currently diagnosed 
cardiovascular conditions, to include 
hypertension, is it at least as likely as 
not (50 percent or greater probability):  
(i) that such condition had its onset 
during the Veteran's periods of active duty 
from February 1956 to August 1969 and from 
December 1980 to April 1987; or, (ii) that 
such disorder was caused by any incident or 
event that occurred during such period?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  The RO/AMC should schedule the Veteran 
for a VA rheumatology examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
musculoskeletal disability, to include 
fibromyalgia.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination, to include a copy of 
this remand and  all of the service 
treatment records.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of the Veteran's 
musculoskeletal pain complains and any 
tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Please specify the diagnosis (or 
diagnoses) for any current musculoskeletal 
condition, to include fibromyalgia.

b.  With respect to the currently diagnosed 
musculoskeletal condition, to include 
fibromyalgia, is it at least as likely as 
not (50 percent or greater probability):  
(i) that such condition had its onset 
during the Veteran's periods of active duty 
from February 1956 to August 1969 and from 
December 1980 to April 1987; or, (ii) that 
such disorder was caused by any incident or 
event that occurred during such period?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


